Title: To George Washington from Thomas Jefferson, 21 March 1781
From: Jefferson, Thomas
To: Washington, George


                  
                     Sir.
                     Richmond Mar. 21st 1781
                  
                  The inclosed Letter will inform you of the arrival of a British Fleet in Chesapeake Bay.
                  The extreme negligence of our stationed expresses is no doubt the cause why as Yet no authentic account has reached us of a general action which happened on the 15. instant about a mile and a half from Guilford Court House, between General Green and Lord Cornwallis.  Captain Singleton an intelligent Officer of Harrison’s artillery who was in the action is this moment arrived here, and gives me the general information, that both parties were prepared and desirous for action, the enemy supposed to be about 2500 strong our army about 4000.  that after a very warm and general engagement of about an hour and a half, we retreated about a mile and a half from the field, in good order, having as he supposes between two and three hundred killed and wounded, the enemy between five and seven hundred killed and wounded.  That we lost four pieces of artillery.  that the Militia as well as regulars behaved exceedingly well.  That General Green he believes would have renewed the action the next day, had it not proved rainy, and he supposes would renew it as soon as possible—That the whole of his Troops militia and regulars were in high spirits and wishing a second engagement.  that the Loss has fallen pretty equally on the militia and regulars—That General Stevens received a Ball through the Thigh—Major Anderson of Maryland killed, and Capt. Barrett of Washington’s cavalry killed.  Captain Fauntleroy of the same cavalry shot through the Thigh, and left in the field.  Captain Singleton having left Camp the day after the Battle does not speak from particular returns, none such having been then made.  I have the honour to be with sentiments of the highest esteem & respect Your Excellency’s Most obedt & most humble servt
                  
                  
                     Th: Jefferson
                  
                  
                     P.S.  Look out Boats have been ordered from the Eastern Shore to apprize the French Fleet should it be approaching of the arrival of the British Fleet in Chesapeake.
                  
                  
               